*674The record contains no indication that proof of service of the notice of petition and petition was filed within the 15-day period prescribed by CPLR 306-b (a). The appellants did not appear within that period. More fundamentally, there is no indication that the petitioner ever accomplished service in accordance with the terms of the order to show cause. This proceeding was therefore dismissed by operation of law upon the expiration of the 15-day period prescribed in CPLR 306-b (a) (see, Naudus v Begel, 216 AD2d 373; Matter of Williams v Williams, 215 AD2d 980; Matter of Barsalow v City of Troy, 208 AD2d 1144; Matter of Solomon v Marks, 164 Misc 2d 387; see also, Ayton v Bean, 60 NY2d 768, 770; Matter of Watson v LeFevre, 108 AD2d 1067). Bracken, J. P., O’Brien, Goldstein and Florio, JJ., concur.